t c summary opinion united_states tax_court rosella marie hill petitioner v commissioner of internal revenue respondent docket no 8439-15s filed date rosella marie hill pro_se vivian bodey and linda l wong for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a sec_6662 penalty of dollar_figure for the tax_year after concessions the issues for decision are whether petitioner underreported her income by failing to report retirement income of dollar_figure for the tax_year and is liable for the penalty background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner timely filed her joint federal_income_tax return with her husband the notice_of_deficiency was issued to both petitioner and her husband but she alone petitioned the court petitioner resided in texas when her petition was timely filed respondent disallowed dollar_figure of petitioner’s claimed student_loan_interest_deduction for on the basis of our examination of the entire record before us we find that petitioner did not raise her student_loan_interest_deduction in her petition or at trial therefore petitioner has conceded that she is not entitled to an additional student_loan_interest_deduction of dollar_figure for see rule b concession by failing to assign error petitioner worked for the dallas independent school district until when she retired at the age of on date petitioner filed for bankruptcy with the u s bankruptcy court for the northern district of texas under u s c chapter no 10-33140-sgj13 petitioner did not receive a bankruptcy discharge and the case was dismissed on date during the bankruptcy case petitioner failed to make dollar_figure of mortgage payments to citimortgage inc on date the bankruptcy judge ordered petitioner to make these mortgage payments and continue to make regular monthly mortgage payments as a condition to keeping the automatic_stay in effect in her bankruptcy case petitioner testified at trial that her bankruptcy attorney told the bankruptcy judge that petitioner would take distributions from her retirement account to make the mortgage payments in date petitioner was involved in a car accident that totaled her car in order to make her mortgage payments and purchase a new car petitioner withdrew dollar_figure from her citibank retirement account in petitioner claims she used the dollar_figure distribution as follows dollar_figure to purchase a new car dollar_figure to pay her mortgage and the rest to pay other bills on her joint tax_return for the tax_year petitioner reported retirement income of dollar_figure that she received from the teacher retirement_system of texas petitioner did not report the retirement income of dollar_figure that she had withdrawn from her citibank retirement account petitioner also claimed a student_loan_interest_deduction of dollar_figure petitioner’ sec_2012 tax_return was prepared by a tax_return_preparer but she did not provide the return preparer with any documentation regarding her dollar_figure retirement distribution before she filed her return petitioner did not receive tax_advice from her bankruptcy attorney for the tax_year respondent received information returns specifically forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from citibank and the teacher retirement_system of texas these forms showed that petitioner had received dollar_figure of retirement income from citibank and dollar_figure of retirement income from the teacher retirement_system of texas respondent noticed discrepancies between the information returns and petitioner’s joint_return and determined a deficiency in petitioner’s tax for the tax_year the notice_of_deficiency increased petitioner’ sec_2012 gross_income by dollar_figure and disallowed dollar_figure of petitioner’s claimed student_loan_interest_deduction the notice also determined a sec_6662 accuracy-related_penalty discussion i burden_of_proof the commissioner’s determination as to a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner has not argued or shown that she meets the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent ii taxability of retirement account distributions sec_61 provides that gross_income means all income from whatever source derived sec_408 provides that e xcept as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee sec_408 provides several exceptions to this rule--eg for rollover_contributions transfers incident_to_divorce and distributions for charitable purposes--but there is no exception for distributions used to defray ordinary living_expenses following the loss of a job or other misfortune see sec_408 adams v commissioner tcmemo_2015_162 gallagher v commissioner tcmemo_2001_34 petitioner admits that she received retirement income of dollar_figure from her citibank retirement account in but she contends that she should not be taxed on this withdrawal because she was ordered by her bankruptcy judge to withdraw money from her retirement account to make her mortgage payments however petitioner testified at trial that her bankruptcy lawyer rather than the bankruptcy judge suggested that petitioner would withdraw money from her retirement account to make the mortgage payments furthermore even if the judge had suggested that petitioner withdraw funds from her retirement account the taxability of these withdrawals was not an issue in the bankruptcy case petitioner did not receive a discharge in her bankruptcy case and sec_408 does not provide an exception for the conditional payment of debt in a bankruptcy case or for the payment of other personal living_expenses while we understand petitioner’s pleas for the mercy of the court we are not a court of equity and we must apply the law to the facts at hand see 40_tc_191 cunningham v commissioner tcmemo_2009_194 therefore petitioner’s dollar_figure withdrawal from her citibank retirement account should be included in her gross_income for the tax_year iii sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to a penalty and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 respondent’s deficiency determination for the tax_year is in excess of dollar_figure which is greater than of the tax required to be shown on petitioner’s return therefore respondent has satisfied the burden of producing evidence that the penalty is appropriate once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id reasonable_cause may also be shown by demonstrating reliance on the advice of a competent tax professional id petitioner’ sec_2012 tax_return was prepared by a return preparer there is no evidence in the record that this return preparer was a competent tax professional and petitioner admits that she did not provide the return preparer with any documentation regarding her dollar_figure retirement distribution before her return was filed for the tax_year petitioner did not receive tax_advice from her bankruptcy attorney and the bankruptcy judge did not address the tax issues regarding her retirement account withdrawal therefore petitioner failed to establish that she relied on the informed advice of a competent tax professional furthermore because petitioner reported retirement income of dollar_figure from the teacher retirement_system of texas on her tax_return for we do not believe that she had a reasonable misunderstanding of the law when it came to her retirement distribution from citibank we conclude that petitioner does not qualify for the reasonable_cause and good_faith defense as to any portion of the underpayment the sec_6662 penalty is sustained in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
